           Case 1:17-cv-05833-DLC Document 327
                                           324 Filed 02/03/21
                                                     02/02/21 Page 1 of 1



                                         BERRY LAW PLLC
                                       745 FIFTH AVENUE, 5th Floor
                                      NEW YORK, NEW YORK 10151
                                         Phone (212) 355-0777
                                          Fax (212) 750-1371
Eric W. Berry (NY)
e-mail   BerryLawPllc@gmail.com
                                                               February 2, 2021
Hon. Denise L. Cote, U.S.D.J. (via ECF)
Senator Daniel P. Moynihan Federal Courthouse
500 Pearl Street, Courtroom 15B
New York, New York 10007
                                    Amended Letter Motion to Seal the Knopfs’ Response
                                    to Esposito’s Request for a Stay
Your Honor:

        The Knopfs request an order that the Court seal the un-redacted version of their February 2,
2021 Response to defendant Frank Esposito’s Request for a Stay of this case. The Knopfs believe
that the requested sealing order and redaction is necessary to “preserve the integrity of a
government investigation and law enforcement interests. . . [.]” In re Applications to Unseal 98
CR 1101(ILG), 568 Fed.Appx. 68, 70 (2d Cir. 2014).

        For the above reasons, the Knopfs respectfully request that the Court grant their
application to redact and concurrently file under seal their response to Esposito’s Letter Motion.

                                  Respectfully submitted,

                                         /s/ Eric W. Berry
                                  Eric W. Berry

cc: all counsel and pro se parties (by the ECF system)




 The proposed redactions are
 approved. 2.3.2021
